Exhibit 10.1

 

LOGO [g311156icf_logo.jpg]

CONFIDENTIAL MEMORANDUM

 

Date:   January 13, 2012 To:   Isabel S. Reiff From:   Sudhakar Kesavan Subject:
Severance Provisions

In consideration of your ongoing and valuable service to ICF International,
Inc., and its affiliates (collectively, the “Company”), you are being extended
certain severance provisions.

No-Cause Termination:

In the event that the Company involuntarily terminates your employment for any
reason other than Cause (as defined in Section 2.8 of the Company’s 2010 Omnibus
Incentive Plan) and such termination constitutes a Separation from Service for
purposes of Section 409A of the Internal Revenue code, you will be entitled to
receive the following benefits in exchange for your agreement to abide by the
conditions described herein. For the avoidance of doubt, involuntary termination
by the Company does not include termination of employment due to death,
disability, or retirement. You will continue to receive your compensation and
benefits through the effective date of termination. Your severance provisions
are effective post termination date and are described below:

 

1. You will receive 9 months of severance calculated based on (i) your current
base salary and (ii) the annual bonus payment you received in the prior 12
months. Severance is paid in bi-weekly equal installments in accordance with the
Company’s scheduled pay dates that is at least 10 days after you return the
executed separation Agreement and Release of claims outlined in #5 below.

 

2.

Each payment of your severance benefits shall be deemed to be a separate payment
for purposes of applying the provisions of Section 409A. In addition, if you are
a specified employee (within the meaning of Section 409A and the Company’s
Specified Employee Identification Policy) on the date of your Separation from
Service, notwithstanding any other provision of this Agreement to the contrary,
in the event that any severance benefit payment, which when aggregated with all
other severance benefit payments previously made to you, would exceed the amount
permitted to be paid pursuant to Treas. Reg. §1.409A-1(b)(9)(iii)(A), such
payment shall not be made prior to the date that is the earliest of (i) six
months after your



--------------------------------------------------------------------------------

  Separation from Service date; (ii) your death; or (iii) such other date that
will cause such payment to you not to be subject to any additional tax imposed
pursuant to the provisions of Section 409A. In the event of your death, any
unpaid severance benefits shall be paid to your designated beneficiary.

 

3. You have the option to continue your health insurance coverage under the
Federal COBRA law at the full cost of the premium plus a two percent
administration fee. If you elect COBRA, the Company will pay the employer
portion of the premiums for the length of the severance. After that time, you
will be responsible for the full cost of the premiums.

 

4. You will be eligible to participate in a 6-month executive career transition
service offered by Lee Hecht Harrison, provided you take advantage of their
services within 3 months of your termination.

 

5. Your entitlement to the provisions above are subject to: (a) your entering
into a Separation Agreement and Release of Claims (see attached); and (b) your
compliance with the terms of other agreements between you and the Company that
have post employment conditions (agreements include. but are not limited to, the
Company’s Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement).

Change of Control:

In the event the Company is acquired and such acquisition constitutes a Change
of Control as such term is defined in the 2010 Omnibus Incentive Plan and if,
within the first 12 months of ownership by the new entity, there is, without
your written consent, (i) a material reduction of the nature and scope of the
authorities, powers, functions or duties assigned to you immediately prior to
the Change of Control; (ii) a material reduction in the compensation you were
eligible to receive (including applicable bonus plans) immediately prior to the
Change of Control; or (iii) the Company relocates your primary office and work
location 50 miles or more away from your primary office and work location
immediately prior to the Change of Control, then you will be entitled to receive
the severance provisions and equity vesting rights described in this letter in
exchange for your agreement to abide by the conditions described herein. You
will continue to receive your compensation and benefits through the effective
date of termination. Your severance provisions are effective post termination
date (the “Separation from Service date”) and are described below:

 

1. You will be paid in a lump sum basis a prorated share of our current year’s
bonus target. Such bonus will be paid to you in a lump sum within 90 days after
your Separation from Service date; provided that you have executed and returned
the separation agreement and the release of claims and the statutory period has
expired during which you are entitled to revoke the release of claims before
such 90th day; and, provided further, that if the 90-day period begins in one
calendar year and ends in a second calendar year, payment will always be made in
the second calendar year.

 

2



--------------------------------------------------------------------------------

2. You will receive 12 months of severance calculated based on your current base
salary, plus the annual bonus/incentive payment you received in the prior 12
months. Severance is paid in bi-weekly equal installments in accordance with the
Company’s scheduled pay dates.

 

3. Each payment of your severance benefits shall be deemed to be a separate
payment for purposes of applying the provisions of Section 409A. In addition, if
you are a specified employee (within the meaning of Section 409A and the
Company’s Specified Employee Identification Policy) on the date of your
Separation from Service, notwithstanding any other provision of this Agreement
to the contrary, in the event that any severance benefit payment, which when
aggregated with all other severance benefit payments previously made to you,
would exceed the amount permitted to be paid pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii)(A), such payment shall not be made prior to the date that
is the earliest of (i) six months after your Separation from Service date;
(ii) your death; or (iii) such other date that will cause such payment to you
not to be subject to any additional tax imposed pursuant to the provisions of
Section 409A. In the event of your death, any unpaid severance benefits shall be
paid to your designated beneficiary.

 

4. You have the option to continue your health insurance coverage under the
Federal COBRA law at the full cost of the premium plus a two percent
administration fee. If you elect COBRA, the Company will pay the employer
portion of the premiums for the length of the severance. After that time, you
will be responsible for the full cost of the premiums.

 

5. You will be eligible to participate in a 6-month executive career transition
service offered by Lee Hecht Harrison, provided you take advantage of their
services within 3 months of your termination.

 

6. In the event of a Change of Control, the period of restriction imposed on the
RSUs (Restricted Stock Units) and NQSOs (Non-Qualified Stock Options) shall
immediately lapse and the awards will vest, notwithstanding any provisions to
the contrary in Article 17 of the 2010 Omnibus Incentive Plan (the “Plan”).
Payout of all vested RSUs shall be made in a lump sum in cash based on their
Fair Market Value (as such term is defined in the Plan) and shall occur at the
time of the Change of Control or as soon as administratively feasible following
the Change of Control but in no event later than three (3) days after the
effective date of the Change of Control. Vested NQSOs will either be
(1) cancelled and replaced with a Replacement Award (as such term is defined in
the Plan) or (2) cancelled in exchange for a lump sum cash payment based on the
Fair Market Value of the option, which payment shall occur at the time of the
Change of Control or as soon as administratively feasible following the Change
of Control but in no event later than three (3) days after the effective date of
the Change of Control. Determination of whether an NQSO will be replaced with a
Replacement Award or cancelled in exchange for a cash payment will be made by
the ICF Compensation Committee at such time. (Note: Please review the attached
agreements for a full understanding of the rules surrounding your RSUs and
NQSOs.)

 

3



--------------------------------------------------------------------------------

7. Your entitlement to the provisions above are subject to: (a) your entering
into a Separation Agreement and Release of Claims (see attached); and (b) your
compliance with the terms of other agreements between you and the Company that
have post employment conditions (agreements include. but are not limited to, the
Company’s Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement).

If you desire to accept these severance provisions, please sign and date where
indicated below, whereupon this letter will become an agreement between you and
the Company. As to the matters expressly dealt with herein, when accepted by you
this letter agreement will supersede the Company’s general severance policies as
in effect from time to time as otherwise applicable to you.

 

Very truly yours, ICF INTERNATIONAL, INC. By:  

/s/ Sudhakar Kesavan

  Sudhakar Kesavan, Chief Executive Officer

 

Date:   2/21/12

ACCEPTED AND AGREED

 

By:  

/s/ Isabel S. Reiff

    Date:  

2/8/2012

  Isabel S. Reiff      

 

4